Appellate Case: 22-1037     Document: 010110691886      Date Filed: 06/02/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 2, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  NATHAN D. BLACK,

        Plaintiff - Appellant,

  v.                                                         No. 22-1037
                                                 (D.C. No. 1:21-CV-02722-LTB-GPG)
  ZULIFIKAR WAFAI,                                            (D. Colo.)

        Defendants - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON Circuit Judges.
                    _________________________________

       Plaintiff Nathan Black, appearing pro se, appeals the district court’s dismissal

 of his amended complaint. The district court dismissed Black’s claims under 42

 U.S.C. § 1983 as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), and it declined

 to exercise supplemental jurisdiction over any state law claims. Exercising

 jurisdiction pursuant to 28 U.S.C. § 1291, we affirm. We also deny Black’s motion

 for leave to proceed on appeal in forma pauperis.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1037    Document: 010110691886        Date Filed: 06/02/2022       Page: 2



                                             I

       Defendant Zulfikar Wafai was the court-appointed public defender assigned to

 represent Black in a Colorado state criminal proceeding. Ultimately, Black appeared

 pro se at trial and was convicted. On October 8, 2021, Black filed a pro se prisoner

 complaint against Wafai in the United States District Court for the District of

 Colorado. He filed an amended complaint on November 15, 2021. He asserts a

 claim of “Misrepresentation,” essentially claiming Wafai violated his constitutional

 rights by being an ineffective advocate, and he stated that the district court had

 jurisdiction because 42 U.S.C. § 1983 formed the basis of his legal claim. He sought

 damages of $2,500,000 and an order suspending Wafai from the practice of law for

 30 days.

       On October 12, 2021, Black’s motion for leave to proceed in forma pauperis

 was granted. On December 13, 2021, a magistrate judge issued a recommendation

 that the case be dismissed with prejudice as frivolous, to which Black objected. On

 January 10, 2022, the district court adopted the recommendation and issued a

 judgment dismissing the case with prejudice. The district court declined to exercise

 supplemental jurisdiction over any remaining state claims, denied leave to proceed in

 forma pauperis on appeal, and certified that an appeal would not be taken in good

 faith. Black timely appealed. He then moved to proceed in forma pauperis on

 appeal.




                                             2
Appellate Case: 22-1037     Document: 010110691886          Date Filed: 06/02/2022     Page: 3



                                              II

        Where, as here, a plaintiff was allowed by the district court to proceed in

 forma pauperis, his complaint is governed by the requirements of 28 U.S.C. § 1915.

 Section 1915(e)(2)(B) requires a district court to “dismiss the case at any time if the

 court determines,” in pertinent part, “that . . . the action . . . is frivolous.” 28 U.S.C.

 § 1915(e)(2)(B)(i). Generally speaking, we review for an abuse of discretion a

 district court’s order dismissing claims as frivolous under § 1915(e)(2)(B)(i). See

 Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006). That said, if the district

 court based its frivolousness determination on a legal issue, we review that

 underlying legal issue de novo. Id.

        Because Black appears pro se, we construe his filings liberally, but we do not

 serve as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

 840 (10th Cir. 2005).

                                              III

        The district court dismissed Black’s § 1983 claims on two grounds. Primarily,

 it recognized that Wafai was not “acting under color of state law” when representing

 Black and therefore not subject to suit under § 1983. 42 U.S.C. § 1983. As an

 alternative ground for dismissing his claim for damages, the district court noted the

 claim was barred under Heck v. Humphrey, 512 U.S. 477 (1994). We agree on both

 grounds.




                                              3
Appellate Case: 22-1037    Document: 010110691886        Date Filed: 06/02/2022     Page: 4



       A plaintiff may only bring claims under § 1983 against persons acting under

 the color of state law. See Polk County v. Dodson, 454 U.S. 312, 315 (1981).1 “[A]

 public defender does not act under color of state law when performing a lawyer’s

 traditional functions as counsel to a defendant in a criminal proceeding.” Id. at 325.

 Black’s complaint does not support a contention that Wafai was acting in any role

 other than that of a defense attorney acting on behalf of his client. On appeal, Black

 asserts that Wafai was acting under color of state law as a licensed member of the

 Colorado state bar. We disagree. To hold otherwise would mean any licensed

 attorney performing a lawyer’s traditional functions in representing his or her client

 in any action would be acting under color of state law. Moreover, it is fundamentally

 inconsistent with the Supreme Court’s clear statement that public defenders acting as

 attorneys on behalf of their clients are not state actors because all public defenders

 are necessarily licensed attorneys.

       Black’s claim for damages is further barred by the rule of Heck. Under Heck,

 a defendant cannot receive damages relating to an unlawful criminal conviction until

 after “the conviction or sentence has been reversed on direct appeal, expunged by

 executive order, declared invalid by a state tribunal authorized to make such

 determination, or called into question by a federal court’s issuance of a writ of habeas


       1
         A person acts “under color of state law” when “exercising power possessed
 by virtue of state law and made possible only because the wrongdoer is clothed with
 the authority of state law,” but there must also be “‘a real nexus’ between the
 employee’s use or misuse of their authority as a public employee, and the violation
 allegedly committed by the defendant.” Schaffer v. Salt Lake City Corp., 814 F.3d
 1151, 1156 (10th Cir. 2016) (internal quotations omitted).
                                             4
Appellate Case: 22-1037     Document: 010110691886         Date Filed: 06/02/2022      Page: 5



 corpus.” Heck, 512 U.S. 477, 486–87. Black’s complaint does not assert that any of

 those events have occurred, and he does not challenge the district court’s conclusion

 on this point.

         We also conclude that the district court did not abuse its discretion in refusing

 to exercise supplemental jurisdiction over Black’s state law claims. See Koch v. City

 of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011) (outlining standard of review).

 “When all federal claims have been dismissed, the court may, and usually should,

 decline to exercise jurisdiction over any remaining state claims.” Smith v. City of

 Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1156 (10th Cir. 1998). It is uncertain

 whether Black raised any state law claims at all, but construing the complaint

 liberally, there is at least a possibility that he seeks relief under Colorado state law

 because he references Wafai’s Colorado license to practice law. If he did raise state

 claims, the district court properly declined to exercise supplemental jurisdiction over

 them.

         We AFFIRM the district court’s dismissal of this action as frivolous, and we also

 DISMISS this appeal as frivolous. Black’s motion for leave to proceed on appeal in

 forma pauperis is DENIED, and as a result, Black is obligated to pay the filing fee in full.

 Dismissal of this appeal as frivolous also counts against Black as a strike. See Jennings v.

 Natrona Cnty. Det. Ctr., 175 F.3d 775, 780–81 (10th Cir. 1999) (overruled in part by




                                              5
Appellate Case: 22-1037    Document: 010110691886          Date Filed: 06/02/2022   Page: 6



 Coleman v. Tollefson, 135 S. Ct. 1759 (2015)); see also Neitzke v. Williams, 490 U.S.

 319, 325 (1989) (defining frivolous claim).


                                               Entered for the Court


                                               Mary Beck Briscoe
                                               Circuit Judge




                                               6